DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “applying a resist composition on a surface of the surface layer to provide a resist film directly or indirectly on 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,267,122 (hereinafter  by U. S. Patent Application Publication No. 2004/0102050 (hereinafter referred to as Delamarche).
Guldi, in col 1, and col 2, discloses wafer such as a silicon semiconductor wafer (base material), that has on its surface insulating layer such as TiN layer (low-dielectric) and a metal layer (Aluminum and copper layer) between cladding TiN (metal containing compound) layers.  Guldi, teaches that the TiN (metal element included on the surface is titanium, group 4 metal element) top surface of the silicon wafer is then treated with an alkali (NH4OH) and further treated with water (deionized water) prior to a photolithography process, and then dried.  Guldi, in col 2, lines 50-55, discloses that the pretreated TiN and metal surface containing wafer is subjected to photolithography wherein a photoresist is spin coated on the surface, subjected to exposure (photolithographic exposure includes exposure to actinic radiation such as EUV), and then developed (claims 1-5, 7-10, 12-14, and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 12, 2022.